COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                       ORDER OF ABATEMENT

Appellate case name:       Clone Kinsey v. The State of Texas

Appellate case number:     01-20-00088-CR

Trial court case number: 1650087

Trial court:               228th District Court of Harris County

        A jury convicted appellant, Clone Kinsey, of the offense of continuous sexual abuse of a
child and assessed his punishment at confinement for 32 years. The trial court appointed Cynthia
Henley to represent appellant an appeal. Appointed counsel has filed a motion to withdraw as
appellant’s counsel and requested an abatement of the appeal for appointment of substitute
counsel, stating that she has accepted new employment and can no longer represent appellant.
         Accordingly, we abate the appeal and remand the case to the trial court to determine
whether appointed counsel, Cynthia Henley, should be allowed to withdraw from representing
appellant on appeal. If counsel is allowed to withdraw, the trial court is directed to appoint counsel,
at no expense to appellant, to represent him on appeal. See TEX. CODE CRIM. PROC. art. 1.051(a),
(c), (d)(1); 26.04(a), (b)(1), (p).
        The trial court clerk is directed to file a supplemental clerk’s record containing the trial
court’s orders, and any findings or recommendations, with this Court no later than 30 days from
the date of this order.
       The appeal is abated, treated as a closed case, and removed from this Court’s active docket.
       It is so ORDERED.

Judge’s signature: /s Amparo Guerra
                   Acting individually


Date: April 15, 2021